              Case 4:20-cv-04012-KAW Document 15 Filed 08/12/20 Page 1 of 3




 1    SARAH WILLIAMS
      Trial Attorney
 2    Consumer Protection Branch
      U.S. Department of Justice, Civil Division
 3    PO Box 386
      Washington, DC 20044-0386
 4    Telephone: 202-616-4269
      Fax: 202-514-8742
 5    sarah.williams@usdoj.gov

 6   Counsel for Defendants
 7

 8                                 UNITED STATES DISTRICT COURT FOR THE

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION
11
      AFRICAN AMERICAN TOBACCO CONTROL
12    LEADERSHIP COUNCIL and ACTION ON                       Case No. 4:20-cv-4012-KAW
      SMOKING AND HEALTH,
13

14                   Plaintiffs,

15            v.                                             NOTICE OF APPEARANCE
16    U.S. DEPARTMENT OF HEALTH AND
      HUMAN SERVICE, ALEX M. AZAR II, in his
17    official capacity as Secretary of the U.S.
      Department of Health and Human Services; U.S.
18    FOOD AND DRUG ADMINISTRATION;
19    STEPHEN HAHN, in his official capacity as
      Commissioner of the U.S. Food and Drug
20    Administration; CENTER FOR TOBACCO
      PRODUCTS; MITCH ZELLER in his official
21    capacity as the Center for Tobacco Products,
      Director.
22

23                   Defendants.

24
                   Please take notice that Sarah Williams will represent the Federal Defendants in the above-
25
     entitled proceeding. Ms. Williams is an inactive member of the State of California Bar, No. 255280, and
26

27

28 NOTICE OF APPEARANCE
   Case No. 4:20-cv-4012-KAW
                                                         1
             Case 4:20-cv-04012-KAW Document 15 Filed 08/12/20 Page 2 of 3




 1 an active member of the District of Columbia Bar, No. 1006622, in good standing. She is appearing

 2 pursuant to Local Rule 11-2 (Counsel for the United States).

 3

 4

 5                                                 Respectfully submitted,

 6 Dated: August 12, 2020
                                                   ETHAN P. DAVIS
 7                                                 Acting Assistant Attorney General

 8                                                 DANIEL FEITH
                                                   Deputy Assistant Attorney General
 9
                                                   GUSTAV W. EYLER
10                                                 Acting Director

11                                                 HILARY K. PERKINS
                                                   Assistant Director
12                                                 Consumer Protection Branch

13                                                     /s/ Sarah Williams
                                                   SARAH WILLIAMS
14                                                 Trial Attorney
                                                   Consumer Protection Branch
15                                                 U.S. Department of Justice, Civil Division
                                                   P.O. Box 386
16                                                 Washington, D.C. 20044-0386
                                                   Telephone: 202-616-4269
17                                                 Fax: 202-514-8742
                                                   sarah.williams@usdoj.gov
18

19

20

21

22

23

24

25

26

27

28 NOTICE OF APPEARANCE
   Case No. 4:20-cv-4012-KAW
                                                      2
              Case 4:20-cv-04012-KAW Document 15 Filed 08/12/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2          I, the undersigned, hereby certify that on August 12, 2020, I electronically filed the foregoing
 3 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 4
     the following:
 5
                      Christopher K. Leung: chris@pollockcohen.com
 6
            There are no manual recipients. I certify under penalty of perjury under the laws of the United
 7

 8 States of America that the foregoing is true and correct.

 9
10 Dated: August 12, 2020                         /s/ Sarah Williams
                                                  SARAH WILLIAMS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
     NOTICE OF APPEARANCE
     Case No. 4:20-cv-4012-KAW
